Citation Nr: 1826990	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for an appendectomy scar.

2.  Entitlement to service connection for an enlarged heart.

3.  Entitlement to service connection for congestive heart failure as secondary to enlarged heart.

4.  Entitlement to service connection for a mouth condition.

5.  Entitlement to service for connection for arthritis.

6.  Entitlement to service for connection for gout.

7.  Entitlement to service connection for high blood pressure as secondary to mixed personality disorder now claimed as mental disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1983.

This matter came to the Board of Veterans' Appeals (Board) on appeal from October 2012 and March 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with his appeal, the Veteran requested and was scheduled for a videoconference hearing before a Veterans Law Judge, to be held in May 2017.  In an April 2017 letter sent to his most recent address of record, the Board notified the Veteran of the date and time of the hearing.  The letter was returned by postal authorities as undeliverable, and the Veteran failed to appear.

Pursuant to 38 C.F.R. § 20.702(d) (2017), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  The Board notes that, although the letter notifying the Veteran of the hearing was returned as undeliverable, there were no other possible and plausible addresses available to the Secretary.  Davis v. Principi, 17 Vet. App. 29, 37 (2003) (regarding presumption of regularity); see also Lamb v. Peake, 22 Vet. App. 227, 232 (2008) (noting that "the onus is on the claimant to have a reliable address for receiving notice and to keep the Secretary informed of the address.").  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.


FINDINGS OF FACT

1.  The Veteran failed to report for an examination scheduled in May 2011, and has not provided any explanation for such failure.

2.  The most probative evidence establishes that the Veteran does not currently have an enlarged heart.

3.  The Veteran's congestive heart failure did not manifest during active service or to a compensable degree within one year of service separation and is not otherwise related to the Veteran's military service, nor is it causally related to or aggravated by a service-connected disability.

4.  The most probative evidence establishes that the Veteran does not currently have a mouth condition.

5.  The Veteran's arthritis did not manifest during active service or to a compensable degree within one year of service separation and is not otherwise related to the Veteran's military service.

6.  The Veteran's gout did not manifest during active service or to a compensable degree within one year of service separation and is not otherwise related to the Veteran's military service.

7.  The Veteran's hypertension did not manifest during active service or to a compensable degree within one year of service separation and is not otherwise related to the Veteran's military service, nor is it causally related to or aggravated by a service-connected disability.




CONCLUSIONS OF LAW

1.  Entitlement to a compensable rating for an appendectomy scar cannot be established without a current examination, and the Veteran's failure to report for the examination without good cause warrants denial of the increased rating claim as a matter of law.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 3.655 (2017).

2.  The criteria for service connection for an enlarged heart have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for congestive heart failure have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for a mouth condition have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for arthritis have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for service connection for gout have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

7.  The criteria for service connection for high blood pressure have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Compensable rating for appendectomy scar

VA regulations provide that individuals for whom an examination has been scheduled are required to report for the examination.  See 38 C.F.R. § 3.326(a) (2017).

Where entitlement to a VA benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant.  38 C.F.R. § 3.655(a).

In this case, in April 2011, the Veteran indicated that the severity of his service-connected appendectomy scar had worsened.  In response, the Veteran was informed of a scheduled VA examination to evaluate this disability, but failed to report in May 2011.  There is no indication that he did not receive notification or other correspondence sent to him, including the October 2012 rating decision and September 2014 statement of the case, notifying him that he had failed to report for the examination.  

The post-service clinical records are void of any evaluation of the Veteran's service-connected appendectomy scar.  Therefore, it was necessary to schedule a VA examination to evaluate the degree and extent of his service-connected appendectomy scar.  Without an examination, the evidence is not adequate to make fully an informed determination in the matter and does not otherwise support an increased rating.  

The record reflects that the Veteran has provided no explanation for his failure to report for the VA examination.  Under these circumstances, the Board finds that the Veteran's failure to appear was without good cause, and the applicable regulation now requires that the claim be denied.  38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565 (2008).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including cardiovascular-renal disease such as hypertension, arthritis, including gout as a form of arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be: evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 mm. or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).  A 10 percent disability rating is warranted when diastolic pressure is predominantly 100 or more or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, or when systolic pressure is predominantly 160 or more.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

Enlarged Heart and Mouth

The Veteran seeks service connection for enlarged heart and mouth disabilities.  He contends that such disabilities are due to active service.

In this case, the Veteran's service treatment records (STRs) reflect no findings or complaints of an enlarged heart or mouth disabilities.  At his separation medical examination, his heart and mouth were evaluated and determined to be normal.  Similarly, post-service clinical records indicate no treatment or diagnoses for an enlarged heart or mouth disabilities.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Further, the Veteran has not asserted that his claimed enlarged heart or mouth disabilities are painful.  See Saunders v. Wilkie,  -- Fed. Cir. --, 2017-1466 (April 3, 2018).

Here, the most probative evidence demonstrates that enlarged heart and mouth disabilities were not present during service, nor manifested to a compensable degrees within one year from service separation.  Furthermore, the record on appeal does not support a finding that the Veteran currently has an enlarged heart or mouth disabilities.  Based on the foregoing, the Board finds that service connection for enlarged heart and mouth disabilities is not warranted.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claims of service connection for enlarged heart and mouth disabilities must be denied.  38 U.S.C. § 5107(b); also see, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Congestive heart failure as secondary to enlarged heart

The Veteran seeks service connection for congestive heart failure.  He contends that such disability is secondary to enlarged heart.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for congestive heart failure. 

As a preliminary matter, the Board notes that, with regard to the claim for service connection for congestive heart failure on a direct basis, the evidence does not reflect, nor has the Veteran contended, that his congestive heart failure was incurred in or caused by his military service.  Notably, the Veteran's STRs do not reflect complaints, treatment or diagnosis of congestive heart failure.  At his separation medical examination, his heart was evaluated and determined to be normal. 

Similarly, the claimed disability was not diagnosed within one year of the Veteran's separation from service.  Specifically, the first clinical notation of congestive heart failure is in June 2011, more than 25 years after separation from service.  The June 2011 private clinical record is negative of any correlation of congestive heart failure and his military service.  Consequently, service connection is not warranted on a direct or presumptive basis with regard to the claim for congestive heart failure.

The Board will now turn to the discussion of secondary connection.  In this case, the clinical evidence indicates that the Veteran exhibits a history of congestive heart failure.  Specifically, private clinical records dated June 2011, November 2013, July 2014, and May 2015 reflect diagnosis of congestive heart failure.  However, because the Board has denied service connection for an enlarged heart, service connection for congestive heart failure secondary to enlarged heart is not warranted.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a congestive heart failure.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Arthritis and Gout

The Veteran seeks service connection for arthritis and gout disabilities.  He contends that such disabilities are due to active service.

After carefully considering the record on appeal, the Board concludes that the most probative evidence is against the claims of service connection for arthritis and gout disabilities.  

As a preliminary matter, the Board finds that the most probative evidence establishes that chronic arthritis and gout disabilities were not present during the Veteran's active service.  Specifically, the Veteran's STRs reflect no findings or complaints of arthritis or gout disabilities.  At his separation medical examination, his musculoskeletal system was evaluated and determined to be normal.  

The Board further finds that arthritis and gout was not manifested to a compensable degree within one year of service separation.  Specifically, the first clinical evidence of arthritis is reflected in October 1998.  Similarly, the first clinical notation of gout is indicated August 2000.  Furthermore, in a May 2015 SSA record, the Veteran reported the he developed gout around 2002, or so.  

Given this evidence, the Board finds that the contemporaneous lay and medical records affirmatively establishes that chronic arthritis and gout disabilities were not present during active service, or manifest to a compensable degree within one year of service separation.

Although the record shows that these conditions were not present during active service, as set forth above, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal connection between the current condition and active service, service connection may be established.  Godfrey v. Derwinski, 2 Vet. App. 354 (1992).

The Board finds that the record on appeal contains no probative evidence establishing that the Veteran's current arthritis or gout disability is causally related to his active service or any incident therein.  For example, the clinical records dated October 1998, August 2000, November 2002, November 2013, and February 2014, show notations of arthritis and gout attributable to joint pain.  However, none of these records attributes the Veteran's arthritis and gout to his active service, or any incident therein.   

In fact, other than the Veteran's lay theory, the record on appeal contains no indication that arthritis or gout of any joint is causally related to the Veteran's active service or any incident therein.  Given the medically-complex nature of the question at issue, the Board finds that the Veteran is not competent to provide an opinion on the etiology of his current arthritis and gout disabilities.  Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

In summary, the Board finds that the most probative evidence indicates that arthritis and gout disabilities were not present in service or within one year of service separation.  The Board further finds that the record on appeal contains no probative evidence establishing a link between the Veteran's current arthritis and gout, and his active service or any incident therein.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

High blood pressure as secondary to mixed personality disorder now claimed as mental disability

The Veteran seeks service connection for high blood pressure.  He contends that such condition is secondary to a mental disability.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim of service connection for high blood pressure. 

As a preliminary matter, the Board notes that, with regard to the claim for service connection for high blood pressure on a direct basis, the evidence does not reflect, nor has the Veteran contended, that his high blood pressure was incurred in or caused by his military service.  Notably, the Veteran's STRs do not reflect complaints, treatment or diagnosis of high blood pressure.  In fact, in July 1981 and October 1982 STRs, the Veteran reported no high blood pressure.  Additionally, the Veteran's STRs reveal that blood pressure readings were noted as 110/52 in July 1981, and 128/92 in February 1983.  

There is also no indication that high blood pressure manifested within one year of service separation.  Specifically, the first clinical notation of high blood pressure is in July 2013.  Moreover, there is no indication in the evidence of record that any medical professional has related the Veteran's current high blood pressure to his active service or any incident therein, and the Veteran has not contended otherwise.  Consequently, service connection is not warranted on a direct or presumptive basis with regard to the claim for high blood pressure.

The Board will now turn to the discussion of secondary connection.  In this case, the clinical evidence indicates that the Veteran exhibits a history of high blood pressure.  Specifically, private clinical records dated November 2013, July 2014, March 2015, and May 2015 reflect diagnosis of high blood pressure.  However, because the Veteran is not currently service-connected for mixed personality disorder now claimed as mental disability, service connection for high blood pressure secondary to mixed personality disorder now claimed as mental disability, is not warranted.  

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for a high blood pressure.  The benefit of the doubt doctrine is not for application where the clear weight of the evidence is against the claim.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Entitlement to a compensable rating for an appendectomy scar is denied.

Entitlement to service connection for an enlarged heart is denied.

Entitlement to service connection for congestive heart failure, as secondary to enlarged heart is denied.

Entitlement to service connection for a mouth condition is denied.

Entitlement to service for connection for arthritis is denied.

Entitlement to service for connection for gout is denied.  

Entitlement to service connection for high blood pressure, as secondary to mixed personality disorder now claimed as mental disability is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


